Case 18-00284-5-SWH         Doc 864 Filed 02/18/19 Entered 02/18/19 16:03:03              Page 1 of
                                             13


                          UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                WILMINGTON DIVISION
 IN RE:

 WAYNE BAILEY, INC.
                                                     CASE NO. 18-00284-5-SWH
                                                     CHAPTER 11
                                 DEBTOR.


 JOHN C. BIRCHER, III, PLAN
 TRUSTEE FOR WAYNE BAILEY,
 INC. and WAYNE BAILEY, INC.,

                                  Plaintiffs,

                     vs.                             ADV. PRO. NO. 19-________-5-SWH

 ATLANTIC   CORPORATION   OF
 WILMINGTON,     INC.   d/b/a
 ATLANTIC PACKAGING,

                                Defendant.


                                          COMPLAINT


        NOW COME Plaintiffs JOHN C. BIRCHER, III, PLAN TRUSTEE FOR WAYNE

 BAILEY, INC. (the “Plan Trustee”), and WAYNE BAILEY, INC. (the “Debtor”) (the Plan

 Trustee and the Debtor are collectively referred to herein as, “Plaintiffs”), by and their through

 undersigned counsel, and complaining of Defendant ATLANTIC CORPORATION OF

 WILMINGTON, INC. d/b/a ATLANTIC PACKAGING (“Defendant”), hereby allege, assert,

 and state as follows:

                         INTRODUCTION AND NATURE OF ACTION

        1.      This is an action, commenced by Plaintiffs, against Defendant, seeking avoidance,

 recovery, and preservation for the benefit of the estate, those payments and transfers totaling
Case 18-00284-5-SWH           Doc 864 Filed 02/18/19 Entered 02/18/19 16:03:03               Page 2 of
                                               13


 $82,385.51, that were made to Defendant within the ninety-day period preceding the filing of the

 above-captioned chapter 11 bankruptcy proceeding, as preferential transfers pursuant to

 §§547(b) and 550 of the Bankruptcy Code, as well as seeking disallowance of the proof of claim

 filed by Defendant, Claim No. 66, pursuant to § 502(d) of the Bankruptcy Code and Rule

 3007(b) of the Federal Rules of Bankruptcy Procedure.

                          JURISDICTION, AUTHORITY, AND VENUE

        2.        The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 151, 157, and

 1334, and it is a “core proceeding” because it seeks determination, avoidance and recovery of a

 preference, id. § 157(b)(2)(F), arises in and concerns matters affecting the administration of

 estate in the above-captioned case, see id. §157(b)(2)(A), and affects rights duly established, and

 relates to the adjustment of the debtor-creditor relationship, under the Bankruptcy Code. Id.

 §157(b)(2)(O).

        3.        The Court has jurisdiction to enter a final and dispositive Order in this matter;

 however, and to the extent the Court finds a claim for relief asserted herein to be a non-core

 proceeding, Plaintiffs consent to entry of a final Order in this matter in accordance with 28

 U.S.C. § 157(c)(2).

        4.        This Court possesses the requisite authority to hear this matter and grant the relief

 requested by Plaintiffs herein, pursuant to the General Order of Reference entered by the United

 States District Court for the Eastern District of North Carolina on August 3, 1984.

        5.        Venue is proper in this Court pursuant to 28 U.S.C. §§ 1391, 1408 and 1409, as

 all of the actions complained of and giving rise to the claims alleged herein arose in this judicial

 district, within which Plaintiffs and Defendant reside and regularly conducts their respective

 business operations and affairs.



                                                    2
Case 18-00284-5-SWH         Doc 864 Filed 02/18/19 Entered 02/18/19 16:03:03                Page 3 of
                                             13


        6.      All of the prepetition transfers at issue were completed and undertaken within, or

 utilized the services of, individuals, entities, and persons located within the State of North

 Carolina.

                             IDENTIFICATION OF THE PARTIES

        7.      The Debtor, a corporation formed and existing under the laws of the State of

 North Carolina, with a principal place of business in Chadbourn, Columbus County, North

 Carolina, is a fourth-generation family business engaged in the growth, packing, marketing,

 shipping, and sale of sweet potatoes, of which it sells more than 100 million pounds annually.

        8.      The Plan Trustee, an individual citizen and resident of Craven County, North

 Carolina, is an attorney with WHITE & ALLEN, P.A., who was appointed and entrusted with the

 performance of the following duties pursuant to the terms of the Order Confirming First

 Amended Plan of Reorganization [D.E. 655]:

       From and after the Effective Date, the Plan Trustee shall serve under this Plan and
       shall discharge all of the rights, powers, and duties set forth in this Plan. The Plan
       Trustee, acting on behalf of the Debtor, shall have the following rights, powers
       and duties: (i) to employ and compensate the professionals as the Plan Trustee
       may select to carry out its duties under this Plan; (ii) to review, investigate and (if
       appropriate) object to or seek equitable subordination of Claims against the Estate
       except for those rights to equitable subordination released by this Plan; (iii) to
       investigate, prosecute and/or settle (as provided in this Plan) all Causes of Action;
       (iv) to voluntarily engage in arbitration or mediation with respect to any Cause of
       Action; (v) to calculate and make all distributions to be made pursuant to this Plan
       that are to be made by the Plan Trustee; (vi) to seek estimation of contingent or
       unliquidated Claims under Section 502(c) of the Bankruptcy Code; (vii) to
       review, investigate and (if appropriate) object to the claim(s) of any creditor; and
       (viii) to take all other actions in furtherance of the implementation of this Plan.
       The Plan Trustee shall not be disqualified from hiring any professional because
       such professional previously represented the Debtor or any creditor of the Debtor,
       if in the business judgment of the Plan Trustee, such prior representation will not
       cause an actual conflict of interest in the representation to be undertaken.1
 (Emphasis added).

 1
   All capitalized terms, including “Causes of Action,” are given the definitions ascribed in the
 First Amended Plan of Reorganization [D.E. 459], as confirmed by the Confirmation Order.
                                                  3
Case 18-00284-5-SWH         Doc 864 Filed 02/18/19 Entered 02/18/19 16:03:03               Page 4 of
                                             13




        9.       The term “Causes of Action,” to which the Plan Trustee was given authority to

 investigate, prosecute and/or settle includes, inter alia, “[c]laims pursuant to 11 U.S.C. §§ 362,

 510, 542, 543, 544 through 550, or 553 . . . .” Order Confirming First Amended Plan of

 Reorganization [D.E. 655] at 6.

        10.      Defendant, a corporation formed and existing under the laws of the State of North

 Carolina, is an entity doing business in, and subject to service of process pursuant to Rule

 7004(b)(3) of the Federal Rules of Bankruptcy Procedure throughout, the United States of

 America.

        11.      Defendant, upon information and belief, provides industrial packaging equipment,

 materials, resources, and engineering services to a variety of customers, across numerous

 industries, including the agricultural industry, from its sixteen (16) facilities located across the

 United State of America and its two (2) international facilities located in the Dominican Republic

 and Honduras.

        12.      The registered agent for Defendant, accepting service of process at 806 North

 23rd Street, Wilmington, North Carolina 28405, is Rodger D. Teague.

                                   FACTUAL ALLEGATIONS

        13.      The Debtor filed a voluntary petition seeking relief under chapter 11 of the

 Bankruptcy Code on January 21, 2018 (the “Petition Date”), BK Case No. 18-00284-5-SWH (the

 “Bankruptcy Case”).

        14.      On October 2, 2018, in the Bankruptcy Case, the Court entered an Order

 Confirming First Amended Plan of Reorganization [D.E. 655] (the “Confirmation Order”),

 which confirmed the First Amended Plan of Reorganization [D.E. 459] proposed by the Debtor,




                                                  4
Case 18-00284-5-SWH         Doc 864 Filed 02/18/19 Entered 02/18/19 16:03:03              Page 5 of
                                             13


 as amended and modified (the “Plan”) (the Plan and the Confirmation Order are collectively

 referred to herein as, the “Confirmed Plan”).

        15.     Prior to the Petition Date, Defendant sold and furnished to the Debtor packaging

 materials, goods, and other products, subject to net thirty-day payment terms, which required

 payment—in full—within thirty (30) calendar days of the date of the underlying invoice.

        16.     Prepetition, and within ninety (90) days prior to the Petition Date (the “Preference

 Period”), the Debtor remitted payments to, or for the benefit of, Defendant (collectively, the

 “Transfers”), each of which are particularly described on EXHIBIT A attached hereto, and are

 incorporated herein by reference.

        17.     The total amount of the Transfers made by the Debtor, to Defendant, and during

 the Preference Period, is $82,385.51.

        18.     Each of the Transfers represents a payment, made by the Debtor, to Defendant, by

 check drawn upon the operating account of the Debtor that was maintained at SunTrust Bank,

 Account No. **********4830 (the “SunTrust Operating Account”), which were applied towards

 the outstanding balance owed by the Debtor for packaging materials and goods previously

 delivered and furnished by Defendant.           Copies of the checks, drawn upon the SunTrust

 Operating Account, and negotiated by Defendant, are attached hereto as EXHIBIT B and

 incorporated herein by reference.

        19.     On the dates of each of the Transfers were made, and received by Defendant, it

 held an unsecured claim against the Debtor, arising from goods, products, or packaging materials

 that were previously furnished, sold, and provided by Defendant, to the Debtor.

        20.     On October 24, 2017, the outstanding balance owed by the Debtor, for packaging

 materials and goods previously furnished and shipped by Defendant, exceeded $19,914.99.



                                                   5
Case 18-00284-5-SWH       Doc 864 Filed 02/18/19 Entered 02/18/19 16:03:03           Page 6 of
                                           13


        21.    On November 1, 2017, the outstanding balance owed by the Debtor, for

 packaging materials and goods previously furnished and shipped by Defendant, exceeded

 $11,819.45.

        22.    On November 15, 2017, the outstanding balance owed by the Debtor, for

 packaging materials and goods previously furnished and shipped by Defendant, exceeded

 $6,338.93.

        23.    On November 15, 2017, the outstanding balance owed by the Debtor, for

 packaging materials and goods previously furnished and shipped by Defendant, exceeded

 $6,338.93.

        24.    On November 27, 2017, the outstanding balance owed by the Debtor, for

 packaging materials and goods previously furnished and shipped by Defendant, exceeded

 $5,896.81.

        25.    On November 30, 2017, the outstanding balance owed by the Debtor, for

 packaging materials and goods previously furnished and shipped by Defendant, exceeded

 $5,126.57.

        26.    On December 12, 2017, the outstanding balance owed by the Debtor, for

 packaging materials and goods previously furnished and shipped by Defendant, exceeded

 $6,014.33.

        27.    On December 18, 2017, the outstanding balance owed by the Debtor, for

 packaging materials and goods previously furnished and shipped by Defendant, exceeded

 $5,392.20.

        28.    On January 2, 2018, the outstanding balance owed by the Debtor, for packaging

 materials and goods previously furnished and shipped by Defendant, exceeded $5,379.08.



                                               6
Case 18-00284-5-SWH           Doc 864 Filed 02/18/19 Entered 02/18/19 16:03:03          Page 7 of
                                               13


        29.     On January 11, 2018, the outstanding balance owed by the Debtor, for packaging

 materials and goods previously furnished and shipped by Defendant, exceeded $5,462.99.

        30.     On January 16, 2018, the outstanding balance owed by the Debtor, for packaging

 materials and goods previously furnished and shipped by Defendant, exceeded $4,701.23.

        31.     Each of the Transfers were in payment to Defendant of previously-incurred

 unsecured indebtedness that was due and owing by the Debtor.

        32.     On the Schedules and Statement of Financial Affairs [BK D.E. 56, 57, 67], as

 amended and modified (collectively, the “Schedules”), filed in the Bankruptcy Case, Defendant

 was duly scheduled by the Debtor as an unsecured creditor on Schedule E/F:




 Copies of the Voluntary Petition [BK D.E. 1], Schedules, and Statement of Financial Affairs [BK

 D.E. 56] and Amended Statement of Financial Affairs [BK D.E. 67], filed by the Debtor in the

 Bankruptcy Case, is attached hereto as EXHIBIT C and incorporated herein by reference.

        33.     Official Form 206Sum, entitled “Summary of Assets and Liabilities for Non-

 Individuals,” which was filed along with the Schedules and Statement of Financial Affairs [D.E.

 56], reveals that that Debtor owned total assets of $18,623,408.02, and total liabilities of

 approximately $27,153,125.47, as of the Petition Date.

        34.     The Debtor’s liabilities ($27,153,125.47), exceeded the value of its assets and

 property ($18,623,408.02), by at least $8,529,717.45, as of the Petition Date.

        35.     The Debtor’s liabilities exceeded the value of its assets and property, when each

 of the Transfers occurred.


                                                 7
Case 18-00284-5-SWH           Doc 864 Filed 02/18/19 Entered 02/18/19 16:03:03              Page 8 of
                                               13


         36.     Debtor was presumed to be insolvent on the dates that each of the Transfers

 occurred, pursuant to 11 U.S.C. § 547(f).

         37.     On March 30, 2018, Defendant filed a proof of claim, Claim No. 66, in the

 Bankruptcy Case, asserting an unsecured claim against the Debtor in the amount of $20,919.23

 (the “Atlantic Claim” or the “Atlantic POC”), a copy of which is attached hereto as EXHIBIT D

 and incorporated herein by reference.

                                   FIRST CLAIM FOR RELIEF
                                 Avoidance of Preferential Transfers
                                        [11 U.S.C. § 547(b)]

         38.     Plaintiffs reallege and incorporate herein by reference all the allegations contained

 in the Complaint as if fully set forth in their entirety.

         39.     The Transfers and were each a direct and voluntary or involuntary conveyance,

 disposal, or parting with monetary funds and monetary amounts belonging to the Debtor.

         40.     The Transfers that were made to, and received by, Defendant, each constitute a

 “transfer” within the meaning set forth in § 101(54) of the Bankruptcy Code.

         41.     Each of the Transfers was made to, or for the benefit of, Defendant.

         42.     At all times relevant hereunder, and including during the Preference Period,

 Defendant was a creditor of the Debtor.

         43.     Defendant, at all times relevant hereunder, was the initial transferee of the

 Transfers or the entity for whose benefit each of the Transfers of the Debtor’s interest in property

 were made.

         44.     At all times relevant hereunder, and when the Transfers were made, Defendant

 was a “creditor” of the Debtor, as that term is defined under §101(10) of the Bankruptcy Code,

 because Defendant held a claim against the Debtor that arose prior to the Petition Date.



                                                     8
Case 18-00284-5-SWH         Doc 864 Filed 02/18/19 Entered 02/18/19 16:03:03               Page 9 of
                                             13


        45.     Each of the Transfers were made by the Debtor, on account of an antecedent debt

 owed to Defendant, which arose prior to the Petition Date.

        46.     When each of the Transfers were made to Defendant, the Debtor was indebted to

 Defendant for amounts in excess of the respective values of each of the Transfers.

        47.     None of the Transfers made to Defendant, by the Debtor, were in the ordinary

 course of business or financial affairs of the Debtor and Defendant, as each of the Transfers were

 outside the net-30 payment terms imposed by Defendant.

        48.     Defendant, in exchange for each of the Transfers, did not provide the Debtor with

 “new value,” as defined by § 547(a)(2) of the Bankruptcy Code.

        49.     Each of the Transfers were made to, and received by, Defendant, while the Debtor

 was “insolvent,” as that term is defined under § 101(32) of the Bankruptcy Code.

        50.     The Debtor’s insolvency is demonstrated and evidenced by the Voluntary

 Petition, Schedules, and Statement of Financial Affairs [D.E. 1, 56, 57, 67] that were filed in the

 Bankruptcy Case on January 21, 2018, January 30, 2018, and February 1, 2018, which reveal

 that Debtor, as of the Petition Date, had total assets of $18,623,408.02, and total liabilities of

 $27,153,125.47.

        51.     At all times relevant hereunder, and during the Preference Period, and up to and

 including the Petition Date, as evidenced by the foregoing comparison, the Debtor’s liabilities

 exceeded the value of its assets and property on the dates that each of the Transfers occurred.

        52.     On each of the days the Transfers were made to Defendant, the Debtor was

 insolvent.

        53.     The Debtor was, likewise, presumed to be insolvent on each of the days that the

 Transfers occurred pursuant to 11 U.S.C. § 547(f).



                                                  9
Case 18-00284-5-SWH          Doc 864 Filed 02/18/19 Entered 02/18/19 16:03:03                Page 10 of
                                              13


         54.     Receipt of the Transfers, enabled Defendant to receive more than it would have

 otherwise received if—

                 A. The Debtor sought relief under chapter 7 of the Bankruptcy Code;

                 B. The Transfers of the Debtor’s interest in property had not been made; and

                 C. Defendant received payment of its claims to the extent provided by the
                    Bankruptcy Code.

         55.     Based upon the foregoing, Plaintiffs are entitled to avoidance of the Transfers

 totaling $82,385.51, all of which were made to Defendant within the ninety-day period preceding

 the Petition Date, as preferential transfers pursuant to § 547(b) of the Bankruptcy Code.

                             SECOND CLAIM FOR RELIEF
         Recovery and Preservation of Avoided Transfers for the Benefit of the Estate
                                      [11 U.S.C. §550]

         56.     Plaintiffs reallege and incorporate herein by reference all the allegations contained

 in the Complaint as if fully set forth in their entirety.

         57.     Defendant is the initial transferee of the Transfers or the entity for whose benefit

 said transfers were made.

         58.     Plaintiffs are entitled to have and recover judgment against Defendant, in the

 amount of $82,385.51, representing the value of the Transfers that were made within the ninety-

 day period preceding the Petition Date for the benefit of the estate pursuant to § 550 of the

 Bankruptcy Code.

                                   THIRD CLAIM FOR RELIEF
                                      Disallowance of Claim
                                       [11 U.S.C. § 502(d)]

         59.     Plaintiffs reallege and incorporate herein by reference all the allegations contained

 in the Complaint as if fully set forth in their entirety.

         60.     Section 502(d) of the Bankruptcy Code provides as follows:

                                                    10
Case 18-00284-5-SWH        Doc 864 Filed 02/18/19 Entered 02/18/19 16:03:03               Page 11 of
                                            13


        [T]he Court shall disallow any claim of any entity from which property is
        recoverable under section 542, 543, 550, or 553 of this title or that is a transferee
        of a transfer avoidable under section 522(f), 522(h), 544, 545, 547, 548, 549, or
        724(a) of this title, unless such entity or transferee has paid the amount, or turned
        over any such property, for which such entity or transferee is liable under section
        522(i), 542, 543, 550, or 553 of this title.

 11 U.S.C. § 502(d) (emphasis added).

        61.    Defendant filed the Atlantic POC, in the Bankruptcy Case on March 30, 2018, in

 the amount of $20,919.23.

        62.    The Atlantic POC, asserted by Defendant in the Bankruptcy Case, should be

 disallowed to the extent any portion was procured in violation of the provisions of the

 Bankruptcy Code, including §§ 547(b) and 550, as described and alleged herein.

        63.    The Transfers, as alleged and described above, are each avoidable and

 recoverable as a preferential transfer under §§ 547(b) and 550 of the Bankruptcy Code.

        64.    The value of the Transfers, which are avoidable pursuant to § 547(b) of the

 Bankruptcy Code, exceeds the amount asserted in the Atlantic POC, by approximately

 $61,466.28.

        65.    Prior to the commencement of the above-captioned adversary proceeding, and

 consistent with his duties under the Confirmed Plan, the Plan Trustee requested—from

 Defendant—return of the Transfers.

        66.    Defendant, in response to the request from the Plan Trustee, refused to return the

 Transfers.

        67.    As of the filing of this Complaint, and despite the request by the Plan Trustee, the

 Transfers—which were acquired by Defendant in violation of the provisions of the Bankruptcy

 Code—have not been returned nor tendered to Plaintiffs.




                                                 11
Case 18-00284-5-SWH         Doc 864 Filed 02/18/19 Entered 02/18/19 16:03:03              Page 12 of
                                             13


        68.     Accordingly, and pursuant to § 502(d), the Atlantic POC is subject to

 disallowance in the amount of the Transfers until the full value of the Transfers are returned,

 turned over, and/or otherwise paid to Plaintiffs.

        69.     By virtue of the foregoing and to the extent the Atlantic POC is not otherwise

 disallowed in full, Plaintiffs are entitled to a judgment and Order from this Court, pursuant to §§

 502(d), 542(a), 547(b), and 550(a) of the Bankruptcy Code, disallowing the Atlantic POC

 asserted by Defendant, in full, unless and until Defendant remits the Transfers, plus interest

 allowed by law.

                                      PRAYER FOR RELIEF

        WHEREFORE, and based upon the foregoing, Plaintiffs pray that the Court grant the

 following relief:

        1.      Have and recover judgment against Defendant, avoiding the sum of $82,385.51,

 in payments and transfers that were made to, and received by, Defendant within the ninety-day

 period preceding the filing of the Bankruptcy Case, as preferential transfers pursuant to § 547 of

 the Bankruptcy Code.

        2.      Have and recover judgment against Defendant, in the amount of $82,385.51, or in

 such other amount as determined by the Court, pursuant to § 550 of the Bankruptcy Code.

        3.      Have and recover interest on any judgment amount at the maximum legal rate

 from the date of the filing of this Complaint until paid, with any recovery being for the benefit

 of, and preserved for, the bankruptcy estate pursuant to §550(a) of the Bankruptcy Code.

        4.      Disallowing the Atlantic POC, in full or to the extent of the Transfers, pursuant to

 § 502(d) of the Bankruptcy Code, unless and until Defendant has paid and returned the Transfers

 to Plaintiffs, plus applicable interest as allowed by law.



                                                     12
Case 18-00284-5-SWH      Doc 864 Filed 02/18/19 Entered 02/18/19 16:03:03              Page 13 of
                                          13


       5.     Awarding Plaintiffs such further relief as the court may deem just and proper.

       Respectfully submitted this, the 18th day of February, 2019.

                                    STUBBS & PERDUE, P.A.

                                    BY:     s/Joseph Z. Frost

                                    JOSEPH Z. FROST (NCSB No. 44387)
                                    jfrost@stubbsperdue.com

                                    9208 Falls of Neuse Road, Suite 201
                                    Raleigh, North Carolina 27615
                                    T: (919) 870-6258
                                    F: (919) 870-6259

                                    Counsel for Plaintiff John C. Bircher, III, Plan Trustee for
                                    Wayne Bailey, Inc. and Plaintiff Wayne Bailey, Inc.




                                              13
